DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 should be changed from “the sleeping pillow of claim 10, wherein the gravitational forces alone is configured to counter a surface of the outer jacket around a face of a user without an additional external forces being applied to the outer jacket” to - - the sleeping pillow of claim 10, wherein the gravitational forces alone are configured to contour a surface of the outer jacket around a face of a user without any additional external forces being applied to the outer jacket - - (emphasis added for clarity). Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the planar surfaces must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “a concave indentation positioned on a lower edge of the inner jacket and the outer jacket”. It is unclear how a single indentation can be positioned on a lower edge of each jacket or how a singular lower edge can be on each of the inner and outer jacket. The Examiner recommends rewording the claims to clarify.
Claim 1 also includes “the pillow case also being configured to cover the outer jacket, the pillow case 14ATTORNEY DOCKET NUMBERPATENT APPLICATIONincludes a second opening positioned on a sidewall of the pillow, wherein the sidewall is positioned between the lower edge and the first upper edge, the sidewall being shorter in length than the lower edge and the first upper edge”. The claims are indefinite because the sidewall is being compared to the lower edge and the upper edge but the upper and lower edges are edges which are part of one of the inner and outer jacket. If the pillow case is positioned on top of the outer jacket which surrounds the inner jacket, it seems impossible that the sidewall could be between the lower and upper edge. Clarification is requested.
Claim 10 includes the limitation “wherein the sleeping pillow has a second width, wherein in a first mode the first width is greater than half the second length.” Regarding the limitation "the second length" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 includes the limitation “wherein an upper surface and a lower surface of the outer jacket are substantially planar”. It is unclear how pliable and conformable surfaces as claimed can also be considered planar. Clarification is requested.
Claim 15 includes the limitation “gravitation tension”. The term “gravitation tension” is not a term of the art and is not defined by the specification. Clarification is requested. 
Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends on claim 9; claim 8 depends on claim 10; claim 9 depends on claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al. (US Patent Application Publication 2017/0231410 – hereinafter referred to as Chon) in view of Randall (US Patent Application Publication 2018/0078061 –hereinafter referred to as Randall) further in view of Wolf (NPL dated 29 July 2016 –hereinafter referred to as Wolf).
Regarding Claim 1: Chon discloses a sleeping pillow (adjustable pillow of Chon) configured to be positioned over a face of a user (Chon’s pillow capable of being placed on the face of the user) comprising: an inner jacket (inner cover 120 of Chon) that is configured to house fill (filler material 130 of Chon), the inner jacket and the fill being pliable (see at least paragraph [0044] of Chon which lists options for the material forming the inner jacket; all of the materials being pliable) due to the gravitational forces (if suspended or cantilevered or placed on an object); an outer jacket (outer cover 110 of Chon) that is configured to wrap around the inner jacket (see at least Fig. 3 of Chon), […] wherein the inner jacket and the outer jacket are comprised of pliable material (see paragraphs [0031] and [0044] which describe the material options for forming the covers, all of which are pliable); […] a first zipper positioned on a first upper edge of the inner jacket (inner cover fastening mechanism 127 of Chon), […] wherein the first zipper is covered by the outer jacket (see at least Fig. 1B of Chon); a second zipper positioned on a second upper edge of the outer jacket (outer cover fastening mechanism 117 of Chon), the second zipper configured to be aligned with the first zipper (see at least Figs. 1-3 of Chon)[…]; a pillow case configured to be positioned adjacent to the outer jacket (see at least paragraphs [0031] and [0044] of Chon which disclose the that outer cover is adapted to protect the inner cover with or without an additional pillowcase surrounding the outer cover), the pillow case also being configured to cover the outer jacket (paragraphs [0031] and [0044] of Chon).
Chon does not disclose the inner jacket is smaller in size than the outer jacket, a concave indentation positioned on a lower edge of the inner jacket and the outer jacket, the concave indention having first width, the first width being longer in length than a height of the concave indention; a first arm positioned on a first side of the concave indention; a second arm positioned on a second side of the concave indention, the first arm and the second arm being symmetrical in shape; the zipper only extending across part of the first upper edge, the first upper edge being positioned on an opposite side of the sleeping pillow as the concave indentation, and the second zipper being longer in length that the first zipper; the pillow case14ATTORNEY DOCKET NUMBERPATENT APPLICATIONWESTER1010-1Customer No. 109967 includes a second opening positioned on a sidewall of the pillow, wherein the sidewall is positioned between the lower edge and the first upper edge, the sidewall being shorter in length than the lower edge and the first upper edge.
One having ordinary skill in the art before the effective filing date would have found it obvious to make the inner jacket is smaller in size than the outer jacket so that it fits snuggly but easily within the outer jacket since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04. 
Additionally, one having ordinary skill in the art before the effective filing date would have found it obvious to change the size of the first zipper such that it only extends across part of the first upper edge, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
Chon discloses that the pillow can be of many different shapes (see at least paragraph [0023] of Chon) but does not explicitly disclose a concave indentation positioned on a lower edge of the inner jacket and the outer jacket, the concave indention having first width, the first width being longer in length than a height of the concave indention; a first arm positioned on a first side of the concave indention; a second arm positioned on a second side of the concave indention, the first arm and the second arm being symmetrical in shape.
Randall teaches a pillow comprising a concave indentation (Fig 15 shows intended area 50d of Randall) positioned on a lower edge of the pillow (see Fig. 15 of Randall), the concave indention having first width, the first width being longer in length than a height of the concave indention (see Fig. 15 of Randall); a first arm positioned on a first side of the concave indention; a second arm positioned on a second side of the concave indention, the first arm and the second arm being symmetrical in shape (see Fig. 15 of Randall).
One having ordinary skill in the art before the effective filing date  would have found it obvious to form the pillow of Chon with an indented portion for creating a location for the neck, immediately proximate the shoulder to rest (see at least paragraph [0105] of Randall). 
A change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
Chon discloses that the “fastening mechanism 117 may be located anywhere along the surface of the outer cover 110” (see paragraph [0028] of Chon) and the “fastening mechanism 127 may be located anywhere along the surface of the inner cover 120” (see paragraph [0041] of Chon).
Randall teaches the zipper being on an upper edge being positioned on an opposite side of the sleeping pillow as the concave indentation (see at least side views 5 and 6 of Randall).
One having ordinary skill in the art at the time the inventio was filed would have found it obvious to locate the zipper on the opposite side from the concave indention as made obvious by Randall and Chon since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04. 
Chon does not disclose the features of the pillow case but just states that one can be used with the pillow (see at least paragraphs [0031] and [0044] of Chon which disclose the that outer cover is adapted to protect the inner cover with or without an additional pillowcase surrounding the outer cover).
However, Wolf teaches a pillow case14ATTORNEY DOCKET NUMBERPATENT APPLICATIONWESTER1010-1Customer No. 109967 includes a second opening positioned on a sidewall of the pillow, wherein the sidewall is positioned between the lower edge and the first upper edge, the sidewall being shorter in length than the lower edge and the first upper edge (see the pillow case and pillow taught by Wolf).
One having ordinary skill in the art before the effective filing date would have found it obvious to include select a pillow case with a side opening as claimed and taught by Wolf since they are readily available and generally come with matching sheet sets as is old and well known in the art. 
Regarding Claim 2: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 1, wherein a shape of the concave indention can change based on forces applied to the sleeping pillow (via pulling forces applied to pliable materials causing a change in shape of the indentation). 
Regarding Claim 3: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 1, wherein the fill is faux down material (paragraph [0047] describing filler materials comprising polyfill which is considered a faux down material). 
Regarding Claim 4: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 3, wherein the fill is comprised of non-continuous material, wherein an amount and volume of fill within the inner jacket is adjustable (see at least the abstract of Chon). 
Regarding Claim 5: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 1, wherein sides of the sleeping pillow are configured to extend past ears of a user (see the dimensions of the outer cover 110 as described in paragraph [0021] and note that a pillow being anywhere from 20-40 inches in length when placed on the face of a user would extend past ears of a user).  
Regarding Claim 6: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 1. Chon discloses “the volume may also vary based on the elasticity of the fabric of the outer cover” and a plurality of materials that could be formed into elastic fabrics (paragraph [0031] and [0044] of Chon) but does not explicitly disclose wherein the inner jacket and the outer jacket are comprised of elastic material.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the inner and outer covers with elastic fabrics since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 7: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 9, wherein the inner jacket and the outer jacket are comprised of pliable material that is configured to change shape based on gravitational forces (see the list of materials used to form the inner and outer covers of Chon in at least paragraphs [0031] and [0044] of Chon and note that placing a pillow as Chon’s comprising pliable materials and having an interior volume which is not densely packed when placed over the face of a person would deflect from gravitational forces).  
Regarding Claim 8: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 10, wherein the gravitational forces alone is configured to counter a surface of the outer jacket around a face of a user without an additional external forces being applied to the outer jacket (see the list of materials used to form the inner and outer covers of Chon in at least paragraphs [0031] and [0044] of Chon and note that placing a pillow as Chon’s comprising pliable materials and having an interior volume which is not densely packed when placed over the face of a person would deflect from gravitational forces).  
Regarding Claim 9: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 11, wherein edges of the outer jacketWESTER1010-1Customer No. 109967 are configured to apply gravitational forces to edges of the inner jacket to change a shape of the sleeping pillow (via at least the zipper of Chon placed on an edge of the outer jacket and comprising additional mass which would increase the gravitational force applied to the edge of the inner cover of Chon).  
Regarding Claim 10: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 1, wherein the sleeping pillow has a second width, wherein in a first mode the first width is greater than half the second length (as best understood to be taught by Randall).  
Regarding Claim 11: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 1, wherein a shape of the concave indentation is configured to change shape based on gravitational forces (see the indentation of Randall and note that pliable materials when suspended, cantilevered, or draped over something could at least partially enable the indentation to change shape due to gravity).  
Regarding Claim 12: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 1, wherein the concave indentation includes continuously curved outer boundaries (see at least Fig. 15 of Randall).  
Regarding Claim 13: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 1, wherein the sleeping pillow is configured to be positioned over a face of a user, and the concave indentation is configured to be positioned above a nose of the user (via the modified pillow of Chon capable of being placed over a face of the user such that the nose is in the concave indentation).  
Regarding Claim 15: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 1, wherein the inner jacket and the outer jacket are comprised of different materials (see the lists of materials which can be used to form the inner and outer covers of Chon as described in paragraphs [0031] and [0044]). Selecting two different materials would have been obvious to one having ordinary skill in the art before the effective filing date since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 16: Chon in view of Randall and Wolf make obvious the sleeping pillow of claim 1, wherein when an object is positioned below the sleeping pillow, gravitational tension is configured to pull the outer edges of the sleeping pillow around the object (via pliable fabric and fill enabling the pillow to pull the edges around the object).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Claim 14 is rejected only under 35 U.S.C. 112(b) since it is unclear how a pillow having planar surfaces could meet the functional and structural requirements of the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619